Citation Nr: 1021839	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right foot 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected 
residuals of a right ankle fracture.

4.  Entitlement to an increased disability evaluation for 
residuals of nasal surgery, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture, status post open reduction with 
internal fixation and degenerative joint disease, currently 
rated as 10 percent disabling.  

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey. 

The newly reopened issues of service connection for right 
foot and right knee disorders and the claim of service 
connection for a left ankle disorder as well as the claim for 
an increased evaluation for residuals of a right ankle 
fracture, status post open reduction with internal fixation 
and degenerative joint disease, are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In a December 2001 rating decision, the RO denied the 
Veteran's claim for service connection for a right knee 
disorder.

2.  Evidence received since the denial of service connection 
for a right knee disorder in December 2001 includes competent 
evidence of a current right knee disorder and raises a 
reasonable possibility of substantiating the claim.

3.  In a December 2001 rating decision, the RO denied the 
Veteran's claim for service connection for a right foot 
disorder.

4.  Evidence received since the denial of service connection 
for a right foot disorder in December 2001 includes competent 
evidence of a current right foot disorder and raises a 
reasonable possibility of substantiating the claim.

5.  The Veteran is currently in receipt of the maximum 
schedular rating for postoperative residuals of nasal 
surgery.


CONCLUSIONS OF LAW

1.  The RO's December 2001 rating determination denying 
service connection for a right knee disorder became final.  
38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  Evidence received since the December 2001 rating 
determination is new and material, and the Veteran's claim 
for service connection for a right knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The RO's December 2001 rating determination denying 
service connection for a right foot disorder became final.  
38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

4.  Evidence received since the December 2001 rating 
determination is new and material, and the Veteran's claim 
for service connection for a right foot disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The criteria for an evaluation in excess of 10 percent 
for postoperative nasal surgery residuals are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, and 4.97, Code 6502 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and Material

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury." Paragraph (b) of 38 
C.F.R. § 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  

38 C.F.R. § 3.310(b) (2009).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result." 

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005) .

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.


Right Knee

In a December 2001 rating determination, the RO denied 
service connection for a right (bilateral) knee disorder 
noting that the service medical records did not show 
diagnosis or treatment of any type of chronic disability for 
the right knee.  It further observed that the March 1986 
service separation examination did not show a diagnosis of a 
right knee disability.  The RO also noted that the August 
2001 VA examination and outpatient treatment notes did not 
show treatment for a chronic knee condition.  The RO denied 
service connection on the basis that the service treatment 
records did not show evidence of a chronic knee condition and 
there was no current diagnosis of a knee condition.  The 
Veteran was notified of the decision in January 2002 and did 
not appeal.  Thus, the decision became final.  

Evidence received subsequent to the December 2001 rating 
determination includes statements from the Veteran and 
numerous treatment records from his private physicians.  

In an August 2003 report, the Veteran's private physician, E. 
Magariotis, M.D., indicated that the Veteran had right knee 
medial compartmental arthrosis.  He noted that the right knee 
seemed to be failing as a result of overloading and 
protecting of the left knee.  

In a November 2005 report, Dr. Megariotis indicated that the 
Veteran's right ankle and right foot arthritis were secondary 
to his service related injury and that right knee internal 
derangement, arthritis and meniscal pathology was secondary 
to this pathology.  

In a June 2008 letter, Dr. E. Turner indicated that the 
Veteran had right knee meniscus tears, effusion, and ligament 
laxity.  She noted that it was her belief that the Veteran's 
current condition was the result of progressive degenerative 
problems directly related to trauma experienced while serving 
in the military.  

The newly received evidence demonstrates that the Veteran now 
has a right knee disorder.  The lack of a disability was one 
of the bases for the previous denial.  These findings and the 
private physician's opinions about the etiology of the 
Veteran's right knee disorder relate to previously 
unestablished elements of the claim, which were not of record 
at the time of the prior denial, and provide a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the Veteran's claim for service 
connection for a right knee disorder is reopened. 


Right Foot

In a December 2001 rating determination, the RO denied 
service connection for a right (bilateral) foot disorder.  In 
denying service connection, the RO noted that service medical 
records did not show any diagnosis or treatment for any type 
of chronic disability for the foot.  It also observed that 
the March 1986 service separation examination did not show a 
diagnosis of a disability of the foot.  The RO further noted 
that the August 2001 VA examination did not show a chronic 
foot condition and that outpatient treatment records did not 
show treatment for the feet.  

The RO denied service connection for a foot disorder because 
the service records did not show treatment for a chronic 
condition of the foot and there was no current diagnosis of a 
disability of the foot.  The RO indicated that there was no 
evidence to show a foot condition was incurred in service.  

The Veteran was notified of the decision and did not appeal.  
Thus, the decision became final.  

Evidence received since the December 2001 rating 
determination includes statements from the Veteran and 
treatment records and reports from his private physicians.  

In an April 2003 report, Dr Megariotis indicated that the 
Veteran had right foot and ankle pain.  Following 
examination, Dr. Megariotis rendered a diagnosis of severe 
right ankle and foot osteoarthrosis.  

In a June 2004 report, the Dr. Megariotis again noted that 
the Veteran had persistent arthrosis of the right ankle and 
foot.  

In a March 2008 report, Dr. Megariotis indicated that the 
Veteran had right ankle and foot arthrosis which was related 
to service traumata.  

The newly received evidence demonstrates that the Veteran now 
has a right foot disorder.  The lack of a disability was one 
of the bases for the previous denial.  These findings and the 
private physician's opinion about the etiology of the 
Veteran's right foot disorder relate to previously 
unestablished elements of the claim, which were not of record 
at the time of the prior denial, and provide a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the Veteran's claim for service 
connection for a right foot disorder is reopened.


Residuals of Nasal Surgery

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be a assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

VA's rating schedule provides that the maximum rating that 
may be assigned for deviation of the nasal septum is 10 
percent, which requires either 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

The Veteran was scheduled for VA examinations in July 2004 in 
connection with claims for service connection for 
respiratory, headache, neck, upper back, bilateral hand and 
arm, left ankle, bilateral feet, and bilateral knee 
disabilities and failed to report for the examinations.  

In his April 2007 substantive appeal, the Veteran indicated 
that he had a deviated nasal septum and other sinus 
complications which obstructed his nasal passages and made 
breathing difficult through his nose.  He stated that these 
complications caused chronic sinus congestion and headaches 
and frequent nose bleeds, especially in the Winter time.  He 
also noted that he took medications and nose drops daily with 
little relief from his symptoms.  

Treatment records obtained in conjunction with the Veteran's 
claim as to all issues reveal no findings as they relate to 
residuals of any nasal surgery.  

As a 10 percent rating is currently in effect for 
postoperative residuals of nasal surgery, no higher schedular 
rating may be assigned.

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases an extraschedular rating 
may be provided.  38 C.F.R. § 3.321.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service- connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Board recognizes that the Veteran has indicated that it 
is his belief that an increased disability evaluation is 
warranted.  In this case, however, the record does not 
reflect that the Veteran's nasal surgery residuals have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, that it 
has necessitated frequent periods of hospitalization, or that 
it has otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  In the absence of such factors, the Board 
finds that the requirements for referral of the case for 
evaluation for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.

Therefore, the claim for evaluation in excess of 10 percent 
for postoperative nasal surgery residuals must be denied.  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

As to the claims of whether new and material evidence has 
been received to reopen the claims of service connection for 
right foot and right knee disorders, the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004 
(the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision on the claims of whether new and material evidence 
has been received to reopen the claims of service connection 
right knee and right foot disorders, further assistance is 
not required to substantiate that element of the claim.

As to the claim for an increased evaluation for residuals of 
nasal surgery, the Veteran's status has been substantiated.  
The Board notes that in July 2004 and September 2008 letters, 
the RO provided the Veteran with notice that informed him of 
the evidence needed to substantiate his claim.  The letters 
also told him what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letters 
also told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In 
this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claim in 
September 2008.

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
Moreover, the Veteran has been assigned the highest schedular 
disability evaluation available for his nasal surgery 
residuals.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements; his ability to testify 
at a hearing if so desired; and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.


ORDER

New and material evidence having been received, the claim of 
service connection for a right knee disorder is reopened.

New and material evidence having been received, the claim of 
service connection for a right foot disorder is reopened.

An evaluation in excess of 10 percent for residuals of nasal 
surgery is denied. 


REMAND

As the Veteran's claims of service connection for right foot 
and right knee disorders have been reopened, it is necessary 
to obtain an opinion about the nature and etiology of any 
current right foot and knee disorder and their relationship, 
if any, to his period of service or to a service-connected 
disability.  

The Board notes that the Veteran has expressed his desire to 
have his appeal decided upon the current evidence of record.  
However, the current evidence of record is insufficient to 
properly render a decision.  The opinions set forth by the 
Veteran's physicians as to the etiology of any current right 
foot or knee disorder were based upon a history provided by 
the Veteran and without the benefit of a review of the claims 
folder.  As such, VA examinations are necessary in order to 
properly decide the claim.  

Likewise, as it relates to the claim of service connection 
for a left ankle disorder, the Board notes that while the 
Veteran has supplied treatment records and an opinion from G. 
Haber, D.P.M., indicating that the Veteran has capsulitis of 
the left ankle which he believes is secondary to right ankle 
trauma which occurred while serving in the U.S. Navy, his 
opinion was also based upon a history provided by the Veteran 
without the benefit of the claims folder.  

The Board notes that the Veteran has failed to report for 
examinations scheduled in conjunction with his claims in July 
2004 and November 2008, and, as noted above, has requested 
that the claims be decided upon the evidence of record.  In 
the present case, the Veteran has not been informed of the 
consequences of his failure to report which are outlined in 
38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms "examination" and "re-examination" include periods 
of hospital observation when required by VA.

(b) Original or re-opened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a re-opened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

While the Board acknowledges the Veteran's desire not to miss 
work to report to VA examinations, the Board also notes that 
the Veteran is able to attend such examinations; for example, 
he did report for a November 2009 VA examination concerning 
his left elbow, when the compensation rating for this 
disability was in question.  The Veteran cannot pick and 
choose the examinations to which he will report if VA finds 
it is necessary to obtain additional information to decide 
the claim.  

As to the claim for an increased evaluation for residuals of 
a right ankle fracture, the Board again notes that the 
Veteran has requested that his claims be decided based upon 
the record.  However, the Board notes that the information 
contained in the record is insufficient in order to properly 
rate the Veteran's right ankle disorder.  In such a case, a 
VA examination is required.  As to the consequences for a 
failure to appear at a requested examination, reference is 
made to the above listed regulations.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current left ankle, right knee, 
and right foot disorders.  The claims 
folder should be made available to the 
examining physician for review and such 
review should be noted.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The examiner should be requested 
to answer the following questions:  Is it 
at least as likely as not (50 percent 
probability or greater) that any left 
ankle, right knee or right foot disorder, 
if found, is related to the Veteran's 
period of active service?  If not, is it 
at least as likely as not that any of the 
Veteran's service-connected disorders, to 
include his right ankle, low back, and 
left knee disorder caused or aggravated 
(permanently worsened in severity) any 
current left ankle, right knee or right 
foot disorder?  The examiner should 
provide rationales for these opinions.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
right ankle fracture, status post open 
reduction with internal fixation and 
degenerative joint disease disorder.  The 
claims folder must be made available to 
the examiner for review.  All indicated 
tests and studies, including X-rays, 
should be performed and all findings must 
be reported in detail. 

The examiner should report the ranges of 
ankle motion in degrees.  The examiner 
should also report whether the right 
ankle disability is manifested by 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain or 
flare ups.

The examiner should also report whether 
ankle motion is mild, moderate, or 
marked.  The absence or presence of 
ankylosis should also be reported.  

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining issues 
on appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


